MEMORANDUM**
Antonio Acevedo Conde and his wife Martina Acevedo Lopez, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s order denying their applications for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review Petitioners’ due process contentions de novo. Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 599 (9th Cir.2002). We deny the petition.
The Petitioners’ contention that the BIA’s summary affirmance violates due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir. 2003).
The Petitioners’ contention that the transitional rules of the Illegal Immigration Reform and Immigrant Responsibility Act should apply to them because they applied for asylum prior to the effective date of the permanent rules is foreclosed by Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1108 (9th Cir.2003).
Pursuant to Desta v. Ashcroft, 365 F.3d 741, 749 (9th Cir.2004), the Petitioners’ motion for stay of removal included a timely request for stay of voluntary departure. Because the motion for stay of removal was continued based on the government’s filing of a notice of non-opposition, the voluntary departure period was stayed, nunc pro tunc, to the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.